Title: From Thomas Jefferson to Robert Smith, 31 January 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J. to mr Smith
                     [January 1807]
                        
                        I think it should further be observed to mr Beekman that in order that the public may not be made to prejudge the experiment, the object of procuring the hulks should be kept to himself or disguised.
                        
                    